Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 1 of 13 PageID #: 9006




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

   GENENTECH, INC. and CITY OF HOPE,              )
                                                  )
                   Plaintiffs,                    )
                                                  )
           V.                                     )           Consol. Civ. No. 17-1407-CFC
                                                  )
   AMGEN INC.                                     )
                                                  )
                  Defendant,                      )




                                 AMENDED SCHEDULING ORDER

         This   30~      day of October 2018, the Court having conducted a Rule 16 Scheduling

  Conference pursuant to Local Rule 16.2(b) on October I 0, 2018, IT IS ORDERED that:

      I. Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties, the parties

  shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(l) on or

  before May 29, 2018.

     2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,

  and to amend or supplement the pleadings, shall be filed on or before February I, 2019.

     3. Application to Court for Protective Order. Should counsel find it will be necessary to apply

  to the Court for a protective order specifying terms and conditions for the disclosure of confidential

  information, counsel should confer and attempt to reach an agreement on a proposed form of order

  and submit it to the Court within ten days from the date of this Order.

         Any proposed protective order must include the following paragraph:

           Other Proceedings. By entering this order and limiting the disclosure of
           information in this case, the Court does not intend to preclude another court from
           finding that information may be relevant and subject to disclosure in another
           case. Any person or party subject to this order who becomes subject to a motion

                                                      1
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 2 of 13 PageID #: 9007




           to disclose another party's information designated as confidential pursuant to this
           order shall promptly notify that party of the motion so that the party may have
           an opportunity to appear and be heard on whether that information should be
           disclosed.

      4. Disputes Relating to Discovery Matters and Protective Orders. Should counsel find they

  are unable to resolve a dispute relating to a discovery matter or protective order, the parties shall

  contact the Court's Case Manager to schedule an in-person conference/argument.                   Unless

  otherwise ordered, by no later than 48 hours prior to the conference/argument, the party seeking

  relief shall file with the Court a letter, not to exceed three pages, outlining the issues in dispute and

  the party's position on those issues. The party shall submit as attachments to its letter (1) an

  averment of counsel that the parties made a reasonable effort to resolve the dispute and that such

  effort included oral communication that involved Delaware counsel for the parties, and (2) a draft

  order for the Court's signature which identifies with specificity the relief sought by the party. By

  no later than 24 hours prior to the conference/argument, any party opposing the application for

  relief may file a letter, not to exceed three pages, outlining that party's reasons for its opposition.

  Should any document(s) be filed under seal, a courtesy copy of the sealed document(s) must be

  provided to the Court within one hour of e-filing the document(s). If a motion concerning a

  discovery matter or protective order is filed without leave of the Court, it will be denied without

  prejudice to the moving party's right to bring the dispute to the Court through the procedures set

  forth in this paragraph.

      5. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the Clerk

  an original and one copy of the papers. A redacted version of any sealed document shall be filed

  electronically within seven days of the filing of the sealed document.




                                                     2
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 3 of 13 PageID #: 9008




      6. Courtesy Copies. The parties shall provide to the Court two courtesy copies of all briefs

  and one courtesy copy of any other document filed in support of any briefs (i.e., appendices,

  exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal.

      7. Reliance Upon Advice of Counsel. Defendant shall inform Plaintiffs whether it intends to

  rely upon advice of counsel as a defense to willful infringement no later than March 29, 2019. If

  Defendant elects to rely on advice of counsel as a defense to willful infringement, Defendant shall

  produce any such opinions on which Defendant intends to rely to Plaintiffs no later than April 5,

  2019.

      8. Narrowing of Asserted Patents and Claims. Plaintiffs shall reduce the number of patents

  as to which they claim infringement in this litigation to no more than eight (8) patents by August

  31, 2018. After the August 31, 2018 deadline, Plaintiffs shall be permitted to select as many as

  two (2) additional patents upon a showing of good cause. To date, Plaintiff has identified thirty-

  seven (3 7) claims for claim construction and trial. By December 2, 2018, Plaintiff shall identify

  no more than twenty-five (25) claims from the group of thirty-seven (37) for claim construction

  and trial.

      9. Claim Construction Issue Identification. On or before October 12, 2018, the parties shall

  exchange a list of those claim term(s)/phrase(s) that they believe need construction. On or before

  October 26, 2018, the parties shall exchange a list of their proposed claim construction of those

  term(s)/phrase(s). These lists will not be filed with the Court. On or before November 2, 2018,

  the parties shall meet and confer regarding narrowing and reducing the number of claim

  construction issues.

          A Joint Claim Construction Chart shall be filed no later than November 16, 2018. The

  Joint Claim Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

                                                    3
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 4 of 13 PageID #: 9009




  cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point and

  in a Times New Roman or similar typeface. The parties' Joint Claim Construction Chart should

  identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include each party's

  proposed construction of the disputed claim language with citation(s) only to the intrinsic evidence

  in support of their respective proposed constructions. A text searchable pdf of the patent(s) in

  issue as well as those portions of the intrinsic record relied upon shall be submitted with this Joint

  Claim Construction Chart. In this joint submission, the parties shall not provide argument.

      10. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief, not

  to exceed 5,500 words, on December 21, 2018. The Defendant shall serve, but not file, its

  answering brief, not to exceed 8,250 words, on January 25, 2019. The Plaintiff shall serve, but not

  file, its reply brief, not to exceed 5,500 words, on February 13, 2019. The Defendant shall serve,

  but not file, its sur-reply brief, not to exceed 2,750 words, on February 22, 2019. The text for each

  brief shall be 14-point and in a Times New Roman or similar typeface. Each brief must include a

  certification by counsel that the brief complies with the type and number limitations set forth

  above. The person who prepares the certification may rely on the word count of the word-

  processing system used to prepare the brief.

         No later than February 25, 2019, the parties shall file a Joint Claim Construction Brief. The

  parties shall copy and paste their untitled briefs into one brief, with their positions on each claim

  term in sequential order, in substantially the form below.

                            JOINT CLAIM CONSTRUCTION BRIEF

         I. Agreed-upon Constructions

         II. Disputed Constructions

                 A. [TERM l]

                                                    4
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 5 of 13 PageID #: 9010




                          1. Plaintiffs Opening Position

                         2. Defendant's Answering Position

                         3. Plaintiffs Reply Position

                         4. Defendant's Sur-Reply Position

                 B. [TERM 2]

                          1. Plaintiffs Opening Position

                         2. Defendant's Answering Position

                         3. Plaintiffs Reply Position

                         4. Defendant's Sur-Reply Position

          The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix.

      11. Hearing on Claim Construction. Beginning at 9:30 a.m. on April 2, 2019, the Court will

  hear argument on claim construction. Absent prior approval of the Court (which, if it is sought,

  must be done so by joint letter submission no later than the date on which answering claim

  construction briefs are due to be served), the parties shall not present testimony at the argument,

  and the argument shall not exceed a total of six hours.

      12. Fact Discovery. Document production shall be substantially completed by January 11,

  2019. All fact discovery in this case shall be initiated so that it will be completed on or before July

  24,2019.

      13. Expert Reports. For the party who has the initial burden of proof on a subject matter, the

  Federal Rule 26(a)(2) disclosure of expert testimony is due on or before August 8, 2019. The

  disclosure to contradict or rebut evidence on the same matter identified by another party is due on

                                                    5
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 6 of 13 PageID #: 9011




  or before October 7, 2019. Reply expert reports from the party with the initial burden of proof,

  which shall be limited to responses on objective indicia of nonobviousness, are due on or before

  November 6, 2019. No other expert reports will be permitted without either the consent of all

  parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

  advise of the dates and times of their experts' availability for deposition. Expert Discovery in this

  case shall be initiated so that it will be completed on or before February 21, 2020.

      14. Case Dispositive Motions.

             a. Summary Judgment on Safe Harbor. Defendant may file a summary judgment

  motion solely directed to the availability of damages for Plaintiffs' claims for infringement arising

  from Defendant's manufacturing activities and whether Plaintiffs are entitled to a jury trial. With

  respect to the availability of damages for Plaintiffs, this summary judgment motion will be limited

  to the availability of such damages claims (e.g., whether Plaintiffs have satisfied the marking

  statute and whether Amgen's alleged manufacturing activities are protected under the safe harbor

  provisions of Section 271 of the Patent Act) and shall not address the quantum of damages.

  Defendant shall file its opening brief, not to exceed 5,000 words, on or before March 8, 2019.

  Plaintiff shall file its answering brief, not to exceed 5,000 words, on or before March 22, 2019.

  Defendant shall file its reply brief, not to exceed 2,500 words, on or before March 29, 2019. The

  text for each brief shall be 14-point and in a Times New Roman or similar typeface. Each brief

  must include a certification by counsel that the brief complies with the type and number limitations

  set forth above. The person who prepares the certification may rely on the word count of the word-

  processing system used to prepare the brief.

             b. Other Summary Judgment Motions. The Court will address whether it will allow

  additional motions for summary judgment after it rules on a motion for summary judgment filed

                                                   6
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 7 of 13 PageID #: 9012




  pursuant paragraph 14(a) or, if no motion pursuant to paragraph 14(a) is filed, after the time for

  filing such motion has passed. If the court ultimately decides to allow other motions for summary

  judgment, an opening brief, and affidavits, if any, in support of the motion shall be filed on or

  before March 6, 2020. The opening brief shall not exceed 5,000 words. Any answering brief in

  opposition to such motion for summary judgment shall be filed on or before March 20, 2020. The

  answering brief shall not exceed 5,000 words. Any reply brief in support of such motion for

  summary judgment shall be filed on or before March 27, 2020. The reply brief shall not exceed

  2,500 words. The text for each brief shall be 14-point and in a Times New Roman or similar

  typeface. Each brief must include a certification by counsel that the brief complies with the type

  and number limitations set forth above. The person who prepares the certification may rely on the

  word count of the word-processing system used to prepare the brief.

             c. Concise Statement of Facts Requirement.          Any motion for summary judgment

  (including a summary judgment motion filed pursuant to paragraph 14(a)) shall be accompanied

  by a separate concise statement detailing each material fact as to which the moving party contends

  that there are no genuine issues to be tried that are essential for the court's determination of the

  summary judgment motion (not the entire case). Any party who opposes the motion shall file and

  serve with its opposing papers a separate document containing a single concise statement that

  admits or disputes the facts set forth in the moving party's concise statement, as well as sets forth

  all material facts as to which it is contended there exists a genuine issue necessary to be litigated.

             d. Focus of the Concise Statement. When preparing the separate concise statement, a

  party shall reference only the material facts that are absolutely necessary for the court to determine

  the limited issues presented in the motion for summary judgment (and no others), and each

  reference shall contain a citation to a particular affidavit, deposition, or other document that

                                                    7
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 8 of 13 PageID #: 9013




  supports the party's interpretation of the material fact. Documents referenced in the concise

  statement may, but need not, be filed in their entirety if a party concludes that the full context

  would be helpful to the court (e.g., a deposition miniscript with an index stating what pages may

  contain key words may often be useful). The concise statement shall particularly identify the page

  and portion of the page of the document referenced. The document referred to shall have relevant

  portions highlighted or otherwise emphasized. The parties may extract and highlight the relevant

  portions of each referenced document, but shall ensure that enough of a document is attached to

  put the matter in context. If a party determines that an entire deposition transcript should be

  submitted, the party should consider whether a miniscript would be preferable to a full-size

  transcript. If an entire miniscript is submitted, the index of terms appearing in the transcript must

  be included, if it exists. When multiple pages from a single document are submitted, the pages

  shall be grouped in a single exhibit.

              e. Word Limits for Concise Statement. The concise statement in support of or in

  opposition to a motion for summary judgment shall be no longer than 1,500 words. The text for

  each statement shall be 14-point and in a Times New Roman or similar typeface. Each statement

  must include a certification by counsel that the statement complies with the type and number

  limitations set forth above. The person who prepares the certification may rely on the word count

  of the word-processing system used to prepare the statement.

              f.   Affidavits and declarations. Affidavits or declarations setting forth facts and/or

  authenticating exhibits, as well as exhibits themselves, shall be attached only to the concise

  statement (i.e., not briefs).

              g. Scope of Judicial Review. When resolving motions for summary judgment, the

  court shall have no independent duty to search and consider any part of the record not otherwise

                                                    8
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 9 of 13 PageID #: 9014




  referenced in the separate concise statements of the parties. Further, the court shall have no

  independent duty to review exhibits in their entirety, but rather will review only those portions of

  the exhibits specifically identified in the concise statements. Material facts set forth in the moving

  party's concise statement will be deemed admitted unless controverted by a separate concise

  statement of the opposing party.

      15. Applications by Motion. Except as otherwise specified herein, any application to the Court

  shall be by written motion. Any non-dispositive motion should contain the statement required by

  Local Rule 7.1.1.

      16. Pretrial Conference. On June 29, 2020, the Court will hold a Rule I 6( e) final pretrial

  conference in in Court with counsel beginning at I 0:00 a.m. On or before April 24, 2020,

  Plaintiffs' counsel shall forward to Defendant's counsel a draft of the Pretrial Order containing the

  information Plaintiffs propose to include in the draft. Defendant's counsel shall, in tum, provide

  to Plaintiffs' counsel any comments on the Plaintiffs' draft, as well as the information Defendant

  proposes to include in the proposed Pretrial Order by May 8, 2020. The parties shall file a joint

  proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 :00 p.m. on May

  29, 2020.

      17. Motions in Limine. Motions in limine shall not be separately filed. All in limine requests

  and responses thereto shall be set forth in the proposed pretrial order. Each party shall be limited

  to three in limine requests, unless otherwise permitted by the Court. The in limine request and any

  response shall contain the authorities relied upon; each in limine request may be supported by a

  maximum of three pages of argument and may be opposed by a maximum of three pages of

  argument, and the party making the in limine request may add a maximum of one additional page

  in reply in support of its request. If more than one party is supporting or opposing an in limine

                                                    9
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 10 of 13 PageID #: 9015




   request, such support or opposition shall be combined in a single three-page submission (and, if

   the moving party, a single one-page reply). No separate briefing shall be submitted on in limine

   requests, unless otherwise permitted by the Court.

       18. Compendium of Cases. A party may submit with any briefing two courtesy copies of a

   compendium of the selected authorities on which the party would like the Court to focus. The

   parties should not include in the compendium authorities for general principles or uncontested

   points of law (e.g., the standards for summary judgment or claim construction). An authority that

   is cited only once by a party generally should not be included in the compendium. An authority

   already provided to the Court by another party should not be included in the compendium.

       19. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried to a

   jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed voir dire, (ii)

   preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no later

   than 5:00 p.m. on the third business day before the date of the final pretrial conference. The parties

   shall submit simultaneously with filing each of the foregoing four documents in Word format to

   cfc_civil@ded.uscourts.gov.

       20. Trial.· This matter is scheduled for a fifteen-day jury trial beginning at 9:30 a.m. on July

   13, 2020, with the subsequent trial days beginning at 9:30 a.m. Until the case is submitted to the

   jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as

   counsel will be allocated a total number of hours in which to present their respective cases.




                                                     IO
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 11 of 13 PageID #: 9016




      21. ADR Process. Pursuant to 28 U.S.C. § 636, this matter is referred to the United States

   Magistrate Judge for the purpose of exploring the possibility of alternative dispute resolution.




                                                               C1e?       a~
                                                               En sTATEs 01sTru7u




                                                    11
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 12 of 13 PageID #: 9017




                                             EXHIBIT A

                                             DEADLINES

    Event                                            Deadline

    Exchange List of Terms to be Construed           October 12, 2018

    Exchange List of Proposed Constructions          October 28, 2018

    Deadline to Meet and Confer to Narrow            November 2, 2018
    Claim Construction Disputes

    File Final Joint Claim Construction Chart        November 16, 2018

    Plaintiffs identify no more than 25 claims for   December 2, 2018
    claim construction and trial

    Plaintiff Serves Opening Claim Construction      December 21, 2018
    Brief

    Substantial Completion of Document               January 11, 2019
    Production

    Defendant Serves Answering Claim                 January 25, 2019
    Construction Brief

    Amend Pleadings and/or Join Additional           February 1, 2019
    Parties

    Plaintiff Serves Reply Claim Construction        February 13, 2019
    Brief

    Defendant Serves Sur-Reply Claim                 February 22, 2019
    Construction Brief

    Parties File Joint Claim Construction Brief      February 25, 2019

    Opening Summary Judgment Brief on Safe           March 8, 2019
    Harbor Defense

    Answering Summary Judgment Brief                 March 22, 2019

    Reply Summary Judgment Brief                     March 29, 2019

    Disclosure of Reliance on Advice of Counsel      March 29, 2019
Case 1:17-cv-01407-CFC-SRF Document 201 Filed 10/30/18 Page 13 of 13 PageID #: 9018




    Markman Claim Construction Hearing            April 2, 2019 at 9:30 a.m.

    Production of Counsel Opinions on Which       April 5, 2019
    Defendants Intend to Rely

    Close of Fact Discovery                       July 24, 2019

    Opening Expert Reports                        August 8, 2019

    Responsive Expert Reports                     October 7, 2019

    Reply Expert Reports                          November 6, 2019

    Close of Expert Discovery                     February 21, 2020

    Case Dispositive Motions If Permitted -       March 6, 2020
    Opening Brief

    Case Dispositive Motions If Permitted -       March 20, 2020
    Answering Brief

    Case Dispositive Motions If Permitted -       March 27, 2020
    Reply Brief

    Plaintiffs Serve Draft Joint Pretrial Order   April 24, 2020

    Defendants Serve Response to Draft Joint      May 8, 2020
    Pretrial Order

    File Joint Proposed Pretrial Order            May 29, 2020

    Pretrial Conference                           June 29, 2020 at 10:00 a.m.

    Trial (15 days)                               July 13, 2020 at 9:30 a.m.
